Citation Nr: 0215749	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to Herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a skin disability, claimed as secondary to Herbicide 
exposure.  He responded with a timely Notice of Disagreement, 
initiating this appeal.  


FINDING OF FACT

The veteran does not have a skin disability resulting from 
exposure to herbicides during military service.


CONCLUSION OF LAW

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records reflect treatment in 
June 1968 for a rash of the legs, identified as ringworm.  He 
was given a topical cream, and no further incidents of 
ringworm were noted.  On his March 1970 service separation 
examination, he answered "no" regarding any history of skin 
disease, and no current skin disability was noted on physical 
examination.  

Outpatient treatment records from Dr. William Granger, a 
private physician, for the period from 1963 to 1987, are 
negative for diagnosis of or treatment for a skin disability.  

The veteran was hospitalized at South Carolina Baptist 
Hospital in July 1973 for treatment of a gastrointestinal 
disability.  No skin disorder was noted at that time.  

In November 1973, the veteran was afforded a VA general 
medical examination; however, no skin disability was reported 
at that time by the veteran, and none was noted on objective 
examination.  Another VA general medical examination 
performed in April 1978 was also negative for any 
dermatological defects.  His skin was without pallor or 
eruptions, and no skin disability was diagnosed.  

The veteran has received VA medical treatment on both an 
inpatient and outpatient basis since the early 1970's to the 
present; however, with the exceptions to be discussed below, 
this medical treatment has not been for a skin disability.  

The veteran filed a claim for service connection for skin 
disability, claimed as secondary to herbicide exposure, in 
December 1996.  He originally claimed service connection for 
soft tissue sarcoma, but later changed his claim to that of a 
general skin disability.  In his substantive appeal, he 
stated that he first began to experience swelling skin rashes 
in 1974, and has had them intermittently thereafter.  He 
stated at his November 1997 personal hearing that he was 
diagnosed with soft tissue sarcoma in October or November 
1997 at the VA medical center in Columbia, SC, but VA 
outpatient treatment records from that time period reveal no 
such diagnosis.  However, he was seen at a VA dermatology 
clinic in March 1999 for follow-up evaluation of a lesion 
which he said had dried up and fallen off his back.  On 
physical examination, he had a hyperpigmented area on his 
left lower back.  Seborrheic keratoses, skin tags, and 
angiomata were evident on examination of his upper trunk and 
arms.  No lesions suspicious for malignancy were observed.  
Regarding the veteran's lesion, the final diagnoses were of 
pedunculated angioma or fibroepithelial papilloma, but the 
examiner was unsure of these diagnoses.  

In February 2002, the veteran was sent a letter by the RO 
informing him of the provisions of The Veterans Claims 
Assistance Act of 2000.  He was notified that the VA would 
request medical evidence for him if information was received 
as to its existence.  He was also told he could seek a 
medical opinion from his own doctor.  He was informed that 
for his claim to prevail, he needed to submit evidence of a 
relationship between his current disability and an event in 
service.  He was also informed that if necessary to make a 
decision on his claim, the VA would seek a medical opinion on 
his own.   He has not indicated the existence of any 
additional medical evidence not already in the possession of 
the RO.  

Analysis
Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

The new law instructs that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).  A 
VA examination is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.
(ii) Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  

38 U.S.C.A. § 5103A(d); 66 Fed. Reg.  at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2002 RO letter to the veteran 
notifying him of the VCAA, he and his representative have 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported no private medical treatment; hence, no such 
records have been obtained by the RO.  VA medical treatment 
has also been afforded the veteran, and these records have 
been obtained.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, as he has not submitted 
any competent evidence of a relationship between any current 
skin disability and exposure to herbicides in service, there 
is no obligation on the VA to provide him an examination.

The veteran seeks service connection for a skin disability, 
claimed as secondary to Herbicide exposure.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  In any claim 
before the VA, the benefit of the doubt will be afforded the 
claimant whenever the evidence is in approximate balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  For the reasons to be discussed 
below, service connection for a skin disability must be 
denied.  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including soft tissue sarcoma, chloracne or other 
acneform disease consistent with chloracne or porphyria 
cutanea tarda which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).  
However, the presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).  The Board also notes that during the pendency of 
this appeal, effective July 9, 2001, 38 C.F.R. § 3.309(e) was 
amended to establish presumptive service connection for Type 
II diabetes based on herbicide exposure.  66 Fed. Reg. 23168 
(2001) (codified at 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.309(e) (2002)).  However, the issue 
before the Board does not involve diabetes.  Thus, the 
failure to consider this revision would be harmless error.  

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to a herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (codified 
at 38 U.S.C.A. § 1116(f)).  

In this case, the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975; therefore, he is 
presumed to have been exposed to herbicide agents.  However, 
while he has been diagnosed with pedunculated angioma and 
fibroepithelial papilloma, he has not been diagnosed with 
soft tissue sarcoma, chloracne or any other acneform disease 
consistent with chloracne or porphyria cutanea tarda.  
Because the skin disabilities noted postservice are not on 
the presumptive list for service connection, medical evidence 
is required in order to establish a relationship between 
current skin disabilities and herbicide exposure.  

The veteran's service medical records reflect treatment in 
June 1968 for ringworm.  However, this disability appears to 
have resolved with treatment, and when he was separated from 
service in 1970, no current skin disability was noted on his 
separation medical examination.  Likewise, subsequent private 
and VA treatment records were negative for any skin 
abnormality.  He has stated that he first began experiencing 
swelling rashes on his legs in 1974, and they continued 
intermittently thereafter; however, his numerous VA and 
private medical treatment records from the 1970's and 80's 
are negative for any skin disabilities.  When he was examined 
at a VA dermatology clinic in 1999, pedunculated angioma and 
fibroepithelial papilloma were diagnosed, but neither of 
these disabilities was linked to herbicide exposure.  The 
veteran has not suggested the existence of private medical 
evidence linking his current skin disabilities to herbicide 
exposure.  As a layperson, his opinion regarding medical 
causation and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of any evidence that the veteran's current skin 
disabilities results from herbicide exposure, service 
connection cannot be awarded for these disabilities.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

In conclusion, the medical evidence of record fails to 
establish that any current skin disabilities resulted from 
herbicide exposure in service; therefore, service connection 
for a skin disability as attributable to herbicide exposure 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  


ORDER

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure, is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

